MEMORANDUM OPINION
No. 04-02-00837-CR
Manuel RAMIREZ,
Appellant
v.
The STATE of Texas,
Appellee
From the 399th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CR-5671-W
Honorable Phil Chavarria, Jr., Judge Presiding (1)
Opinion by:	Phylis J. Speedlin, Justice
Sitting:	Alma L. López, Chief Justice
		Karen Angelini, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	June 4, 2003
AFFIRMED
	Appellant, Manuel Ramirez, appeals his conviction for the offense of theft under $1500
enhanced to a state jail felony.  Pursuant to a plea bargain agreement with the State, appellant entered
a plea of no contest to the offense charged.  The trial court followed the terms of the plea bargain
agreement and assessed punishment at two years confinement in the state jail facility on October 7,
2002.  On November 5, 2002, Ramirez filed a pro se notice of appeal alleging that his plea was
involuntary because the trial court informed him he could withdraw his plea if he was not granted
probation. 
	Voluntariness of a plea may not be raised on appeal from a plea-bargained, felony conviction
if the notice of appeal does not reflect that the trial court granted permission to appeal.  See Tex. R.
App. P. 25.2(b) (Tex. Crim. App. 1997, amended 2003) (2);  Cooper v. State, 45 S.W.3d 77, 83 (Tex.
Crim. App. 2001).  Ramirez's general notice of appeal does not meet any of the requirements of
former Rule 25.2(b)(3).  Further, Ramirez failed to correct these omissions in his notice of appeal
before filing his brief.  See Tex. R. App. P. 25.2(d) (Tex. Crim. App. 1997, amended 2003); Bayless
v. State, 91 S.W.3d 801, 805 (Tex. Crim. App. 2002).   Although this defect in the notice of appeal
is not jurisdictional, it does prevent us from having "the power to address the merits of appellant's
claims."  See id. at 803 n.2.
	We affirm the judgment of the trial court. 
							Phylis J. Speedlin, Justice

DO NOT PUBLISH

1.  The Honorable Juanita Vasquez-Gardner is the presiding judge of the 399th Judicial District Court and
received appellant's plea.  The Honorable Phil Chavarria, Jr. sentenced appellant.
2.   We refer to former Rule 25.2(b) because this was the rule in effect at the time appellant filed his notice of
appeal.  Under the new rules, in a plea bargain case where the punishment assessed does not exceed the punishment
agreed to by the prosecutor and defendant, a defendant may appeal only those matters raised by written motion filed
and ruled on before trial or after getting the trial court's permission.  Tex. R. App. P.  25.2(a)(2).